 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20      PageID.1     Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DEBORAH HOLMES and GERALD
HOLMES,

      Plaintiffs,                                 Case No. 2020-

v.                                                Hon.

POLARIS, INC., a foreign corporation,

     Defendant.
_________________________________________________________________/

Jeffrey T. Stewart (P24138)
David S. Shiener (P78608)
SEIKALY STEWART & BENNETT, P.C.
Attorneys for Plaintiffs
30445 Northwestern Highway, Ste. 250
Farmington Hills, MI 48334
(248) 785-0102
jts@sslawpc.com
dss@sslawpc.com
_______________________________________________________________/

                                 COMPLAINT

      NOW COME Plaintiffs DEBORAH HOLMES and GERALD HOLMES, by

and through their attorneys SEIKALY STEWART & BENNETT, P.C., and for

their Complaint against the above-named Defendant, state as follows.

                          JURISDICTION AND VENUE

      1.     Plaintiffs are residents of the City of Livonia, Wayne County,

Michigan.
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20         PageID.2   Page 2 of 8




      2.     The defendant, Polaris, Inc., is a foreign corporation, which, upon

information and belief, is incorporated in the State of Minnesota and has its

principal place of business in the State of Minnesota.

      3.     This Court has jurisdiction over the claims set forth herein pursuant to

28 U.S.C. § 1332 as the amount in controversy exceeds $75,000.00 and there is

complete diversity of citizenship between Plaintiffs and Defendant.

      4.     Venue is proper in this district because Plaintiffs reside here and much

of the evidence and witnesses relevant to damages are located in the Eastern

District of Michigan.

                           COMMON ALLEGATIONS

      5.     On or about February 9, 2019, Plaintiff Deborah Holmes ("Deborah")

was riding a snowmobile ("the Snowmobile") that was manufactured by Polaris

and described by Polaris as a 600 Switchback Pro S. The vehicle identification

number for the Snowmobile is: SN1DDH6P5JC175886.

      6.     Deborah was operating the Snowmobile in a group of other

snowmobilers consisting of family and friends.

      7.     Deborah was a highly experienced snowmobile operator, having been

operating snowmobiles in excess of thirty years.

      8.     Deborah was highly familiar with the Polaris brand of snowmobiles

since she rode them exclusively, or nearly exclusively, over the course of her entire



                                          2
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20         PageID.3    Page 3 of 8




riding experience.

        9.    On February 9, 2019, the group of which Deborah was a member

crossed M-28 in Munising Township, Michigan using Trail 3-422.

        10.   Deborah was the second-to-last of the riders in the group to cross the

road.

        11.   As was her consistent practice, Deborah crossed the road at low speed

with careful observation for possible surrounding traffic and changes in terrain.

        12.   Suddenly and without warning, the Snowmobile began to accelerate

toward a grouping of trees notwithstanding Deborah's release of the throttle.

        13.   At that point, Deborah's son, David Holmes, was riding his own

snowmobile behind her and was in a position to observe what happened as the

Snowmobile began to accelerate.

        14.   David Holmes heard a rapidly rising engine pitch, saw that his mother

attempted to jump off the Snowmobile and, as a first step in doing so, raised both

of her hands completely off of the handlebars and therefore off the throttle control.

        15.   David Holmes specifically noted that there was no drop in engine

pitch and no deceleration of the Snowmobile to indicate any closing of the throttle.

        16.   David Holmes next observed the Snowmobile strike a tree while

Deborah was still on it.

        17.   As a direct consequence of the collision with a tree, Deborah



                                          3
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20           PageID.4       Page 4 of 8




sustained multiple injuries, including fractures to her pelvis and femur.

      18.    The cost of medical treatment to this point exceeds $200,000 and is

expected to increase by a significant amount by reason of the need for additional

surgery that is anticipated in the future.

      19.    As a direct and proximate consequence of the injuries sustained in the

collision, Deborah has suffered excruciating pain and suffering, mental anguish,

and impairment of her ability to participate in activities of daily living.

      20.    It is expected that some of the impairments arising from this injury

will continue into the undetermined future.

      21.    Plaintiff Gerald Holmes, Deborah's husband, has suffered a loss of

invasion of his rights of consortium and has been required to render difficult and

unusual services to his wife as a direct and proximate result of her injuries.

                COUNT I - BREACH OF IMPLIED WARRANTY

      22.    Plaintiffs reincorporate the foregoing allegations of the Complaint as

though fully restated herein.

      23.    The Snowmobile was defective when it left the manufacturer's

control, and therefore in breach of its implied warranty of fitness, because it had a

tendency for the throttle to stick in the open position, making it difficult or

impossible for the operator to maintain safe control of the Snowmobile.

      24.    The tendency of this particular snowmobile to fail in this matter is



                                             4
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20           PageID.5   Page 5 of 8




documented in its electronic control module, which reveals that during the

operating life of the Snowmobile, there were eleven recorded faults in which the

throttle was stuck in the open position.

      25.      Plaintiffs were not the owners of the Snowmobile. It was, in fact, the

property of Polaris and was on loan to one of the members of the group of riders of

which Deborah was a member at the time of her injury.

      26.      A fault in the electronic control module indicating that the throttle is

stuck in the open position is not a normal, expected, or safe condition for the

Snowmobile and represents a defect in its design, manufacturer, or maintenance of

the vehicle.

      27.      To the extent that this was a characteristic of the Snowmobile as of

the time that it was put into service by Polaris, then it represents a breach of

warranty.

      28.      Such breach was a proximate cause of the injuries and damages to

Plaintiffs hereinbefore set forth.

      WHEREFORE, Plaintiffs claim damages against Defendant in an amount

exceeding Five Hundred Thousand and no/100 ($500,000) Dollars to which they

are found to be entitled together with interest, costs, and reasonable attorney fees.

                                 COUNT II - NEGLIGENCE

      29.      Plaintiffs reincorporate the foregoing allegations of the Complaint as



                                           5
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20           PageID.6   Page 6 of 8




though fully restated herein.

        30.   Polaris had a duty to design and manufacture a reasonably safe

snowmobile, incorporating such designs and safety measures as were necessary to

prevent the throttle from sticking in an open position and causing the Snowmobile

to accelerate or maintain running speed when the operator was attempting to slow

down.

        31.   Based upon the known events, Polaris breached that duty in the design

or manufacturer of the Snowmobile, with the result that it was susceptible to

having the throttle stick in an open position without disabling the engine allowing

the operator to bring it to a safe stop.

        32.   Wholly apart from its duties as a manufacturer, Polaris remained the

owner of the Snowmobile through the time that Deborah was injured.

        33.   Upon information and belief, Polaris made this Snowmobile and

others like it available for demonstration and field-testing purposes and/or for the

recreational use of its employees and other permitted users.

        34.   As the ongoing owner of the Snowmobile, Polaris had a duty to

inspect, maintain, and, where necessary, repair the Snowmobile in order to keep it

in a safe operating condition.

        35.   In breach of those duties, Polaris failed to properly inspect, maintain,

and repair the Snowmobile and failed to appreciate the fact that it was experiencing



                                           6
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20           PageID.7   Page 7 of 8




numerous stuck-throttle events prior to the time that Deborah was injured.

      WHEREFORE, Plaintiffs claim damages against Defendant in excess of

Five Hundred Thousand and no/100 ($500,000) Dollars in amount to which they

are found to be entitled, together with interest, costs, and reasonable attorney fees.


                                 SEIKALY STEWART & BENNETT, P.C.
                                 Attorneys for Plaintiffs

                                 By: /s/ Jeffrey T. Stewart
                                 JEFFREY T. STEWART (P24138)
                                 30445 Northwestern Highway, Ste. 250
                                 Farmington Hills, MI 48334
                                 (248) 785-0102
Dated: June 1, 2020




                                           7
 Case 2:20-cv-11390-GCS-RSW ECF No. 1 filed 06/01/20          PageID.8   Page 8 of 8




                                  JURY DEMAND

        Plaintiffs hereby demand trial by jury as provided by law.


                                 SEIKALY STEWART & BENNETT, P.C.
                                 Attorneys for Plaintiffs

                                 By: /s/ Jeffrey T. Stewart
                                 JEFFREY T. STEWART (P24138)
                                 30445 Northwestern Highway, Ste. 250
                                 Farmington Hills, MI 48334
                                 (248) 785-0102
Dated: June 1, 2020
holm12.docx




                                          8
